Title: To John Adams from the Marquis de Lafayette, 27 March 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John



Paris March 27th 1782
My Dear Sir

I Beg You will Accept My Best thanks for the two letters You Have Been pleased to write Giving the Particulars of Your Situation in Holland, and favouring me with Your Opinion Upon the Operations of Next Campaign.
I am Happy to find You Are likely to Get the Better of British Cabals, and Hope our independance will Be Soon Aknowledged throughout the United Provinces. Such a Measure from a Republican and Commercial Nation will prove Particularly Agreable to America. You will Vastly oblige me, My Dear friend, to let me Hear of the Progress of Your Negotiations, and I do Assure You that independant of Public Considerations, the High Regard and warm Attachement I feel for You, will Greatly Contribute to My Satisfaction.
On My Departure from America I Have Been Desired By Mr Moriss to Represent the Necessity of a Pecuniary Assistance. It Has Been Granted, But four or Six Millions are wanting to Make up the Sum. Could it Be Possible to find them in Holland upon American Credit?
The defensive plans of general Connway are So Very absurd, that I think with You a General Evacuation will probably take place. However we ought not to Be too Sanguine. In all Cases, I am entirely of Your Opinion about what we ought to do. I Cannot write So Confidentially By post as I would wish, and will Be More Particular when an Opportunity offers. I Had a letter from Mr Jay. Things there as Usual. General Washington writes me that Every thing in the Several departements is taking a Good turn, and Great Improvements are Made. He Appears Much Satisfied with the Present Situation of Affairs.
You are to Receive a Visit, not from a friend. That I Had from the Ministers Here. You will Vastly oblige me with the Particulars. But let me know, what I am to Say, and Not to Say. The Next Safe Opportunity I will write You a Confidential letter, and wish it was in Your Power to let me Have a Cypher to Correspond with you. I will Remain Some weeks more in france, and am Sure Congress will approuve of the delay.

With the Highest Regard and Most Sincere Affection I Have the Honor to be dear Sir Yours
lafayette

